Pee Curiam,
Conceding that the Act of April 17, 1854, P. L. 385, became a contract on the part of the State with the contributors to the Pennsylvania Hospital, it must yield to the demand of the sovereign, “for all persons hold their property subject to the requisitions for the public service”: In re. Twenty-second Street, 102 Pa. 108; and “one legislature cannot grant away the State’s right of eminent domain so as to bind future legislatures”: Commonwealth v. Broad St. Rapid Transit St. Ry. Co., 219 Pa. 11. In dismissing appellant’s bill, the learned chan*396cellor below but followed the recognition given in all jurisdictions to the sovereign right of the State to take every species of property when needed for public use. In so taking a contract the State does not impair its obligation, for it makes compensation therefor to the party from whom its enjoyment is taken. “The constitutional inhibition upon any State law impairing the obligation of contracts is not a limitation upon the power of eminent domain. The obligation of a contract is not impaired when it is appropriated to a public use and compensation made therefor. Such an exertion of power neither challenges its validity nor impairs its obligation. Both are recognized, for it is appropriated as an existing enforceable contract. It is a taking, not an impairment of its obligation. If compensation be made, no constitutional right is violated. All of this has been so long settled as to need only the citation of some of the many cases: Charles River Bridge v. Warren Bridge, 11 Pet. 520; West River Bridge Co. v. Dix, 6 How. 507; New Orleans Gas Co. v. La. Light Co., 115 U. S. 650; Long Island Water Supply Co. v. Brooklyn, 166 H. S. 685; Offield v. R. R. Co., 203 U. S. 372.
“Every contract, whether between the State and an individual or between individuals only, is subject'to this general law. There enters into every engagement the unwritten condition that it is subordinate to the right of appropriation to a public use: The West River Bridge Co. v. Dix, 6 How. 507; Long Island Water Supply Co. v. Brooklyn, 166 U. S. 685:" The City of Cincinnati v. Louisville and Nashville R. R. Company, 223 U. S. 390.
Decree affirmed at appellant’s costs.